DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9 are pending in the current application.
Claims 6-9 are withdrawn from consideration in the current application.

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-5) in the reply filed on January 19, 2021 is acknowledged.
Claims 6-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Regarding Figure 3, the specification as originally filed recites “interferometer 360” on Page 6, however, Figure 3 does not depict an element 360.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yasui et al. (US 2013/0160938 A1).
Regarding Claim 1, Yasui teaches an optical film (optical body) comprising multiple optical layers that include retardation plates with birefringent layers, polarizers, protective layers, and surface treatment films, etc.; where a pressure sensitive adhesive layer is disposed over an entire major surface of the optical film with an even thickness (Yasui, [0191]-[0194], [0197]-[0203], [0238]-[0239], Fig 6).  Yasui further teaches a polymeric release film (liner) is formed over the pressure sensitive adhesive layer (Yasui, [0026]-[0034], [0245]-[0258]).  Yasui teaches the pressure sensitive adhesive layer has thickness of most preferably 5-35 µm.  Yasui’s thickness substantially overlaps the claimed range of 20 µm or less, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  Yasui teaches the pressure sensitive adhesive layer is formed by coating an adhesive solution having viscosity of 2 to 160 poise (200 to 16,000 cP) (Yasui, [0249]).  Yasui’s viscosity range is completely encompassed within the claimed range of 10 to 50,000 cP, and therefore, completely satisfies the claimed range (see MPEP 2131.03).
Regarding Claim 2, Yasui further teaches the protective layers b1/b2 of the optical film include hard coating (Yasui, [0182]-[0183], [0200], Fig 6).
Regarding Claim 3, Yasui further teaches the retardation plate with birefringent layers, polarizers, and protective layers has a thickness of about 10 to 150 µm (Yasui, [0194]).  Yasui’s thickness substantially overlaps the claimed range of thicker than 35 µm, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claim 4, Yasui further teaches the optical film (optical body) can comprise multiple optical layers 1 (i.e. optical packets) that include retardation plates with birefringent layers, polarizers, protective layers, and surface treatment films, etc. that can be separated by and adhered together with multiple pressure sensitive adhesive layers 2 that are disposed over entire major surfaces of the multiple optical layers (Yasui, [0073]-[0074], [0191]-[0194], [0197]-[0203], [0238]-[0239], Figs 6-10).  Yasui teaches the laminated layers of the optical film are formed in a continuous web, and have thicknesses of preferably 60 µm or less (Yasui, [0073]-[0074], [0125], [0162], [0180], [0187]-[0188], [0194], [0199], Figs 6-10).  Therefore, one of ordinary skill in the art would readily understand that Yasui discloses embodiments that include multiple optical layers 1 (i.e. optical packets) that have thickness dimensions that are identical and/or at least overlapping by at least 80% with one another (see MPEP 2144.05, I, MPEP 2143).  
Regarding Claim 5, Yasui further teaches the pressure sensitive adhesive layer is an acrylate adhesive (Yasui, [0201]-[0213]).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088.  The examiner can normally be reached on M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eli D. Strah/Primary Examiner, Art Unit 1782